Citation Nr: 1758638	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-38 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), including as secondary to a service-connected disease or injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972 and from June 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied reopening a claim of service connection for PTSD.  The Veteran timely appealed that decision.

This case was then before the Board in September 2011, at which time the Board reopened the claim of service connection for a psychiatric disorder, to include PTSD, and remanded the claim for additional development.  The case was returned to the Board in January 2013, February 2015, and February 2017, wherein it was remanded for additional development.  It has now returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development in compliance with the February 2017 Board remand directives.

VA outpatient treatment records from the Biloxi VA Medical Center (VAMC) show impressions of PTSD as early as August 2004.  In August of 2005 the Veteran was seen for individual counseling for an anxiety disorder.  He was coping fairly well, but continued to have problems with paranoid ideas and anxious mood.  He was alert and oriented, and fairly well groomed.  His affect was restricted and mood was anxious.  Generalized anxiety disorder with chronic posttraumatic stress disorder was identified.  

The Veteran underwent a VA examination in November 2011.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The VA examiner also opined that there is no nexus between his military service and his current symptoms.  However, the Board found in its January 2013 remand that the VA examiner's opinion only addressed the Veteran's military service and did not address whether his psychiatric disorder was related to his service-connected disabilities.  

A subsequent VA examination from Biloxi VA Medical Center (VAMC) from November 2012 showed impressions of anxiety disorder not otherwise specified and alcohol abuse.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The VA examiner's rationale was based on test results including the Trauma Symptoms Inventory and MMPI 2.  The VA examiner opined that the Veteran did not have PTSD.  

The March 2013 VA examiner opined that the Veteran's anxiety disorder and alcohol abuse disorder are less likely than not related to service.  The VA examiner also opined that the Veteran does not meet the criteria for PTSD.  The VA examiner cited objective testing results showing exaggeration of symptomatology and malingering.  In conclusion, the March 2013 VA examiner opined that there is no nexus between the Veteran's current psychiatric condition and service.  The VA examiner specifically noted that the Veteran's service-connected skin condition did not cause or aggravate his current psychiatric condition.

In February 2015, this matter was remanded, in pertinent part, so that an opinion could be provided as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder, including PTSD, was caused or aggravated by a service-connected disability.  

In a May 2015 VA examination report, the physician, Dr. A. M. N., in part, opined that it was less likely as not that any currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disease or injury.  The examiner then endorsed a belief that the Veteran was malingering and exaggerating symptoms in the context of financial gain.

The Veteran's claims file includes ongoing VA outpatient treatment records, including from August 2015 and September 2016.  These show that there were impressions of generalized anxiety disorder, mood disorder secondary to medical condition, and non-combat PTSD.  

The February 2017 Board remand held that the VA examiner did not specify what the specific medical condition (whether service-connected or not) resulted in the diagnosed mood disorder.  The Board noted that the Veteran is in receipt of service connection for three skin diseases: tinea cruris, pseudofolliculitis barbae, and tinea unguium.  Moreover, the Board noted that there was no opinion as to whether identified non-combat PTSD was the result of the Veteran's service.  As such, the Board found that an additional opinion must be obtained by a psychiatrist who had not previously examined the Veteran to address the additional opinion added to the record.

The Veteran was afforded a March 2017 VA examination from Biloxi VAMC from a Dr. A. M. N.  She found that the Veteran does not have PTSD, though he does have unspecified anxiety disorder.  The VA examiner opined that this is less likely as not secondary to a service connected disease or injury.  This is less likely as not related to an in-service stressor related event.  The VA examiner's rationale stated that the Veteran did not witness a car crash, but rather he learned about it.  The VA examiner opined that it is less likely as not that his anxiety disorder is related to learning about it.  The VA examiner stated that records show that the Veteran's only psychiatric treatment was in Landsuthl in 1971 after a one year history of drug abuse including LSD, cannabis, and Darvon which started prior to service.  The VA examiner also stated that there was no report of any trauma related event in the very thorough psychiatric evaluation.  The VA examiner opined that it is less likely as not that any currently diagnosed psychiatric disorder, which in the case of this veteran does not include PTSD, had its onset during the Veteran's period of active service.  She also opined that it is less likely as not that any currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disability.

The February 2017 VA remand directives specifically requested the AOJ to "Schedule the Veteran for a VA examination by a psychiatrist who has not previously examined the Veteran."  See February 2017 Remand, Directive 2.  The May 2015 and March 2017 VA examinations were both administered by a Dr. A. M. N.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, a remand is necessary to obtain a VA examination that complies with the February 2017 remand directives explicitly requiring the AOJ to schedule the Veteran for a VA examination by a psychiatrist who has not previously examined the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain updated VA treatment records, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner who is not the same person who performed the most recent March 2017 VA examination so as to determine the nature and etiology of his asserted acquired psychiatric disorder, to include PTSD.  The claims file, to include a copy of this Remand, must be sent to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  

The psychiatrist is requested to provide an opinion as to whether the Veteran has a psychiatric disorder, to include PTSD, that is related to his period of active service or to a service-connected disability.  In this regard, the examiner is requested to address the following:

(a)  Is it at least as likely as not that the Veteran's generalized anxiety disorder, mood disorder secondary to medical condition, and non-combat PTSD, had onset during or is related to the Veteran's period of active service?  In rendering an opinion, the examiner must address the in-service mental health evaluations.

(b)  Is it at least as likely as not that Veteran's previously identified generalized anxiety disorder, mood disorder secondary to medical condition either (i) was caused by or (ii) is aggravated by a service-connected disease, specifically the service-connected tinea cruris, pseudofolliculitis barbae, and tinea unguium?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The VA examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

The VA examiner must provide a rationale for each opinion given.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

